Citation Nr: 0703434	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-20 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1982 to 
August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has forward flexion of his back to at least 
70 percent of normal.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is at most moderate.  

3.  The medical evidence of record fails to show a severe 
lumbosacral strain.

4.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

5.  No evidence has been presented showing that the veteran 
has required at least four weeks of bed rest during the 
course of this appeal.

6.  The objective medical evidence fails to show moderate 
incomplete paralysis of the sciatic nerve in either leg.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DCs 
5237, 5243 (2006).

2.  Criteria for a rating in excess of 10 percent for 
radiculopathy of the lower left extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2006).

3.  Criteria for a rating in excess of 10 percent for 
radiculopathy of the lower right extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently has a combined service connected 
disability evaluation of 90 percent, effective from September 
2002, when he retired from service.  He was awarded a total 
disability rating based on individual unemployability, 
effective in April 2004.  

The veteran asserts that his back condition is worse than it 
is currently rated.  He indicated that he is in constant pain 
and takes morphine twice a day.  His back is currently rated 
at 20 percent under 38 C.F.R. § 4.71a, DC 5295 and he 
receives separate 10 percent ratings for radiculopathy of 
each lower extremity.  Under DC 5295, a 20 percent rating is 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for a severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.
  
While the veteran's back undoubtedly causes him discomfort, 
the evidence fails to support a rating in excess of 20 
percent under this criteria, as the evidence fails to 
demonstrate that the veteran's lumbosacral strain is severe.  

The veteran was in a car accident in December 2001.  In March 
2002, a physician indicated that the veteran had paraspinal 
muscle tenderness and spasm in the lumbar spine, and she 
noted that his range of motion was decreased to 70 percent of 
normal.  In April 2002, she indicated that the veteran 
continued to have paraspinal muscle tenderness and spasm with 
some limitation of motion.  

At an April 2002 examination by another physician, the 
veteran walked independently, but had restricted motion of 
his back, which was noted to be 75 to 80 percent of normal.  
VA treatment records also fail to show a severe lumbosacral 
strain.  For example, in December 2002, the veteran was noted 
to be walking without assistance and was reported to be in no 
acute distress.   An examination of the veteran's 
musculoskeletal system in December 2002 revealed no spinal 
deformities, and the veteran had normal range of motion.  The 
veteran was noted to be ambulatory in August 2003, and was 
again in no acute distress.

The veteran's file contains no evidence that his spine lists 
to the opposite side or of a positive Goldthwaite's sign.  
Additionally, while the veteran has demonstrated diminished 
range of motion on several occasions, he has not shown marked 
limitation of motion, as he displayed at least 70 percent of 
normal motion each time the range of motion of his back was 
measured.  Accordingly, a rating in excess of 20 percent for 
a lumbosacral strain under DC 5295 is not available.

A rating may also be considered under the criteria for 
intervertebral disc syndrome (IVDS).  The ratings for 
intervertebral disc syndrome have changed several times 
during the course of this appeal.  Under the regulations in 
effect prior to September 2002, a 20 percent rating was 
assigned for moderate IVDS, with recurring attacks; while a 
40 percent rating was assigned for severe IVDS, with 
recurring attacks and with intermittent relief.   38 C.F.R. 
§ 4.71a, DC 5293.

MRIs have confirmed that the veteran has degeneration of the 
intervertebral disc at the L5-S1 level (see VA treatment 
record from December 2003).  Additionally, treatment records 
from 2002 show paraspinal muscle tenderness and spasm in the 
veteran's lumbar spine.  While this evidence is reflective of 
recurrent attacks, the evidence fails to rise to the level of 
severe IVDS with only intermittent relief from the attacks, 
as VA treatment records have repeatedly shown the veteran to 
be in no acute distress (such as in December 2002 and August 
2003).

As such, a rating in excess of 20 percent is not available 
under the old criteria for IVDS.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
based on the number of incapacitating episodes a person has 
over a 12 month period.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week, but less than two weeks, in the past 12 month period.  
A 20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between four 
and six weeks in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

With regard to the new criteria, the veteran's file is void 
of evidence that bed rest has been required to treat his back 
condition.  While a VA doctor did tell the veteran to use a 
heat pad and bed rest as the occasion required in October 
2002, there is no evidence subsequent to that to suggest that 
the veteran actually required bed rest; much less a showing 
that he required at least 4 weeks of bed rest in a 12 month 
period.  As such, the veteran also fails to warrant a rating 
in excess of 20 percent for IVDS under the revised criteria. 

Another possibility for a higher rating is to evaluate the 
veteran based on the orthopedic manifestations of his back 
disability.  During the course of this appeal, the criteria 
for evaluating back disabilities also changed several times.  
Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbar spine was rated under 
38 C.F.R. § 4.71a, 5292.  Under this diagnostic code 10, 20, 
and 40 percent ratings were assigned based on whether the 
limitation of motion of the lumbar spine was slight, 
moderate, or severe respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

While the veteran has demonstrated some minimal limitation of 
motion in his lumbar spine throughout the pendency of his 
appeal, range of motion testing fails to show severe 
limitation of motion of the lumbar spine. 

As noted, in March 2002 the veteran paraspinal muscle 
tenderness and spasm in the lumbar spine, and his range of 
motion was decreased to 70 percent of normal.  At an April 
2002 examination it was indicated that the veteran's range of 
motion was 75 to 80 percent of normal.  A VA outpatient 
treatment examination of the veteran's musculoskeletal system 
in December 2002 revealed no spinal deformities, and the 
veteran had normal range of motion.  

While the range of motion of the veteran's spine was shown to 
be limited on several occasions; the most severe measurement 
of his motion showed limitation of motion to 70 percent of 
what is normal, which can hardly be described as "severe".  
Additionally, the veteran was noted to have normal range of 
motion in December 2003.  As such, the evidence fails to 
support a rating in excess of 20 percent for limitation of 
motion of the lumbar spine, under the old rating criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the most severe limitation of motion of the 
veteran's spine during the pendency of his appeal showed 
motion which was 70 percent of normal (70 percent of 90 
degrees (normal motion) is 63 degrees), which would equate to 
a 10 percent rating under the revised criteria. 

As such, the objective medical evidence fails to show that a 
rating in excess of 10 percent is warranted for limitation of 
motion of the lumbar spine under the revised criteria.  

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

The veteran currently receives separate 10 percent ratings 
for radiculopathy of each lower extremity under 38 C.F.R. 
§ 4.124a, DC 8520.  Under this DC, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; 
and a 20 percent rating is assigned for moderate incomplete 
paralysis.  While the veteran has been diagnosed with 
radiculopathy, the objective evidence fails to demonstrate 
that this radiculopathy has caused even mild incomplete 
paralysis of the sciatic nerve.

In February 2002, the veteran was described as having 
occasional lower leg radiculopathy.  The motor examination 
was grossly intact to the lower legs, and the veteran's 
reflexes were symmetrical to his lower legs with regard to 
both patellae and Achilles.  In March 2002, the veteran was 
found to be 5/5 on his motor examination with regard to his 
quadriceps and hamstrings, and deep tendon reflexes were 
symmetrical.  In April 2002, the veteran was without 
radiculopathy and was neurologically intact, although EMG 
testing in April 2002 was consistent with L5 radiculopathy.

A VA treatment record from December 2002 reflects that the 
veteran's muscle strength was within normal limits, and the 
veteran had normal straight leg raises bilaterally.  
Additionally, the veteran ambulated without assistance, and 
was found to be in no acute distress.  In August 2003, VA 
treatment records again show that the veteran was ambulatory, 
and in no acute distress.

While the veteran's treatment records show some evidence of 
radiculopathy, the medical evidence fails to show moderate 
incomplete paralysis of the sciatic nerve.

As the medical evidence of record fails to show that a rating 
in excess of 20 percent is warranted for a back disability, 
or that a rating in excess of 10 percent is warranted for 
radiculopathy of either lower extremity, the veteran's claim 
is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also scheduled for a VA examination in May 2003, 
and a letter was sent to the veteran's address informing him 
that he would be scheduled for an examination, but the 
veteran failed to appear at the scheduled time.  In this 
regard, numerous evaluations were scheduled to address 
various claims, including a psychiatric evaluation.  The VA 
psychiatric department left a message for the veteran, to see 
if he would attend his psychiatric examination, but the call 
was not returned.  The veteran was also offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his lower back disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  In light of the denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

ORDER

A rating in excess of 20 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for left lower extremity 
radiculopathy is denied.
 
A rating in excess of 10 percent for right lower extremity 
radiculopathy is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


